DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 16-18 are objected to because of the following informalities:  
Claims 5 and 16-18 state “, .wherein”. It appears that a period was erroneously placed before the “wherein” term. The period should be remove. Each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP § 608.01(m).
Further regarding claim 17, the applicant states “the pair of side wall are hingedly and detachably affixable to the floor”. It appears the word “wall” should be “walls”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 19 recites the limitation "the curved end wall portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 19 should depend from claim 18, not 15. Furthermore, if claim 19 is changed to depend from claim 18, the limitation “the curved end wall portion” should be changed to “the curved end portion” to be consistent with the limitation introduced in claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuille et al. (US 6,401,995).
Regarding claim 1, Yuille teaches a storage system (figure 1) comprising: a floor (figure 2, reference 12); a pair of end walls (figure 2, reference 13 and 14) hingedly and detachably affixable to the floor (figure 2 and 4, reference 18-22 and column 4, lines 25-39); a pair of side walls (figure 2, reference 15 and 16) hingedly and detachably affixable to the floor (figure 2 and 4, reference 18-22 and column 4, lines 25-39); and  5a cover (figure 2, reference 17) hingedly and detachably affixable to one of the end walls (figure 2 and 4, reference 18-22 and column 4, lines 25-39: cover 17 is attached to end wall 13).

Regarding claim 3, Yuille teaches all of the claim limitations of claim 2, as shown above. Furthermore, Yuille teaches the floor mating portion is disposed about an entirety of a perimeter edge of the central portion (figure 2, reference 20).
Regarding claim 4, Yuille teaches all of the claim limitations of claim 2, as shown above. Furthermore, Yuille teaches the floor mating portion has a protrusion configuration (figure 2, reference 20: the portion of the bracket 20 that extends outward).
Regarding claim 5, Yuille teaches all of the claim limitations of claim 1, as shown above. Furthermore, Yuille teaches at least one of the end walls has an end wall receptacle portion (figure 2, reference 18: the portion of the bracket 18 opposite 21 on end wall 13 and 14).
Regarding claim 6, Yuille teaches all of the claim limitations of claim 1, as shown above. Furthermore, Yuille teaches at least one of the side walls has a side wall receptacle portion (figure 2, reference 18: the portion of the bracket 18 opposite 21 on side wall 15 and 16).
Regarding claim 7, Yuille teaches all of the claim limitations of claim 1, as shown above. Furthermore, Yuille teaches the cover has a cover receptacle portion (figure 2, reference 18: the portion of the bracket 18 opposite 19 on cover 17).
Regarding claim 8, Yuille teaches a storage system (figure 1) comprising: a floor (figure 2, reference 12) having a floor mating portion (figure 2, reference 20); a pair of end walls (figure 2, reference 13 and 14) wherein at least one end wall has a first end wall mating portion (figure 2, reference 18 on end wall 13); 5wherein the first end wall mating portion has one of a first end wall -9-461-0101 protrusion configuration and a first end wall receptacle configuration (figure 2, reference 18 and 20); wherein the at least one end wall is hingedly and detachably affixable, at the first end wall mating 
Regarding claim 9, Yuille teaches all of the claim limitations of claim 8, as shown above. Furthermore, Yuille teaches the floor mating portion extends along a perimeter edge of the floor (figure 2, reference 20).
Regarding claim 10, Yuille teaches all of the claim limitations of claim 8, as shown above. Furthermore, Yuille teaches the at least one end wall has a central portion (figure 2, center of reference 13) and a pair of end portions on opposed sides of the central portion (figure 2, left and right side of  end wall 13).
Regarding claim 11, Yuille teaches all of the claim limitations of claim 8, as shown above. Furthermore, Yuille teaches the at least one end wall has a second end wall mating portion (figure 2, reference 20 on end wall 13), wherein the second end wall mating portion has one of a second end wall protrusion configuration and a second end wall receptacle configuration (figure 2, reference 20 on end wall 13).
Regarding claim 12, Yuille teaches all of the claim limitations of claim 8, as shown above. Furthermore, Yuille teaches the at least one side wall has a side wall mating portion (figure 2, reference 18 on side wall 15), wherein the side wall mating portion has one of a side wall protrusion configuration and a side wall receptacle configuration (figure 2, reference 18 on side wall 15).
Regarding claim 13, Yuille teaches all of the claim limitations of claim 8, as shown above. Furthermore, Yuille teaches the cover is hingedly and detachably affixable to the one of the end walls (figure 2 and 4, reference 18-22 and column 4, lines 25-39: cover 17 is attached to end wall 13).

Regarding claim 15, Yuille teaches all of the claim limitations of claim 14, as shown above. Furthermore, Yuille teaches the floor has a central portion (figure 2, center of 12) and the floor mating portion extends about the central portion (figure 2, reference 20).
Regarding claim 16, Yuille teaches all of the claim limitations of claim 14, as shown above. Furthermore, Yuille teaches the pair of end walls are hingedly and detachably affixable to the floor (figure 2 and 4, reference 18-22 and column 4, lines 25-39).
Regarding claim 17, Yuille teaches all of the claim limitations of claim 14, as shown above. Furthermore, Yuille teaches the pair of side wall are hingedly and detachably affixable to the floor (figure 2 and 4, reference 18-22 and column 4, lines 25-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuille et al. (US 6,401,995), as applied to claim 14 above, and further in view of Uitz (US 5,573,599).
Regarding claim 18, Yuille teaches all of the claim limitations of claim 14, as shown above. 
Yuille does not teach at least one end wall has a curved end portion. However, Uitz does teach at least one end wall (figure 2, reference 16 and 17) has a curved end portion (figure 2, reference 29, 31, 32 and 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Yuille to include at least one end wall has a curved end portion, as disclosed by Uitz, because including the curved end portion allows for securing the walls together, as explained by Uitz (column 3, lines 56-60).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.